Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to Specification
	Objection is made to the title for the misspelling of “CHEMICAL” appearing there.

Applicant’s Representation of What Newcombe Discloses
	Applicant represented by direct quotation Newcombe’s disclosure as set forth immediately below, and the pertinent passage from Newcombe further below (highlights not in either original):

    PNG
    media_image1.png
    564
    847
    media_image1.png
    Greyscale

Notwithstanding these inaccurate representations by direct quotation of Newcombe’s text, they clearly do not evidence deceptive intent.

Prior Art Rejections
Claims 1 – 3, 7, 10, 13 are rejected under 35 U.S.C. §103 as obvious over EP0891951 to Organo in view of USP 5510040 to Miller and USP 20140263043 to Mehta.
Claim 1 reads:

    PNG
    media_image2.png
    604
    828
    media_image2.png
    Greyscale

EP0891951 to Organo describes 
EP0891951 to Organo describes reducing soluble selenium cations in raw wastewater to insoluble elemental selenium by a “suspension type biological treatment method” (page 5 line 35), e.g., an anaerobic biological treatment, situated upstream from the subsequent filtration step (e) (see below).
Although Organo discloses adding a “metallic compound” (page 3 line 3, exemplary compounds at page 4 lines 40+) to the microorganism-treated water to react with lingering soluble selenium cations to form insoluble elemental selenium, Organo does not disclose dithiocarbamate as the “metallic compound,” but it would have been obvious to have substituted dithiocarbamate-based compounds for those metallic compounds taught by Organo in view of USP 5510040 to Miller (col 3) and the teaching of ~6 < pH < ~10 (col 4 line 35).  The teaching of pH < 5 at col 4 lines 60 is not a “teaching away” as that term is understood in patent law jurisprudence.
Organo describes a subsequent solid-liquid separation step to separate the insoluble elemental selenium from the treated water at page 3 line 15 thereby lowering the selenium level in the water to trace concentrations.  Page 3 line 20.
Although the separated sludge disclosed by Organo is necessarily an “activated sludge” insofar as it is effective in reducing the concentration of organic contaminants in the wastewater, Organo does not describe recycling a portion of the separated sludge to the microbiological reaction vessel or zone, but USP 20140263043 to Mehta suggests returning activated sludge (RAS) [0043]:

    PNG
    media_image3.png
    925
    583
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    205
    413
    media_image4.png
    Greyscale

Organo describes filtering the treated wastewater effluent separated from the separated activated sludge through a microfiltration or ultrafiltration medium or device (page 5 line 24 / line 52).

    PNG
    media_image5.png
    151
    848
    media_image5.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. §103 as obvious over EP0891951 to Organo, USP 5510040 to Miller, and USP 20140263043 to Mehta, as applied to claim 1 above, further in view of USP 9833741 to Roh.  Roh (col 6 line 7 and Fig. 4) suggests employing the Organo process as modified by Miller and Mehta to removing selenium from flue gas desulfurization blowdown water. 

Claim 12 is rejected under 35 U.S.C. §103 as obvious over EP0891951 to Organo, USP 5510040 to Miller, and USP 20140263043 to Mehta, as applied to claim 1 above, further in view of USP 20130213883 to Josse.  
	Insofar as a preliminary separation step is conventional in biological processing of wastewater, it would have been obvious to have provided a preliminary separation step upstream of the biological reactor, as suggested by USP 20130213883 to Josse at [0027].

Claim Objections
	Objection is made to claim 3 because some “R” groups are alphanumeric groups comprising a superscripted numeric portion while in other such groups the numeric portion is not superscripted, e.g.,

    PNG
    media_image6.png
    29
    39
    media_image6.png
    Greyscale
     and   
    PNG
    media_image7.png
    26
    38
    media_image7.png
    Greyscale
.
Further, it is unclear whether      
    PNG
    media_image8.png
    28
    87
    media_image8.png
    Greyscale
    was intended to read -CS2R5.

Examiner Comments re: Terms in the Prior Art
“Activated sludge” is understood in the art to be a wastewater sewage mixed with bacteria and/or protozoa that thrive in and multiply in it and lead to oxidation of organic contaminants in the wastewater.  See, for example, USP 20090283472 at [0015].  Oxidation of organic molecules can be facilitated in oxic wastewaters, but can also take place in anoxic and anaerobic wastewaters.
It is unclear whether in claim 1 step 2 “the water” refers to the raw water containing soluble selenium or to the microorganism-treated water containing elemental insoluble selenium.

Claims Not Rejected over Prior Art
	Objection is made to claims 5, 6, 8, 9, 14 for dependence on a rejected base claim, but would be allowable if presented in independent form and amendment to overcome any objections not based on prior art, if any. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152